From a careful examination of the evidence offered in support of the petition herein, this court is of the opinion that, under section 5770, Wilson's Rev.  Ann. St. 1903, the petitioner is entitled to be admitted to bail in this case; and this court, therefore, fixes the amount of bail herein at the sum of $10,000, to be approved by the clerk of the district court of Nowata county.
It is therefore ordered by this court that a mandate issue to the proper authorities of Nowata county, Okla., admitting petitioner to bail in the sum aforesaid. *Page 583